13. Active inclusion of people excluded from the labour market (
Exceptionally, colleagues, and those who are waiting to give explanations of vote, you will appreciate that it is now very late. We have all been here some time, as, particularly, have our interpreters. There are a very large number of explanations of vote, and I suspect we would not get through them by 15.00. That being the case, I am taking the decision, as we have done before, that they will be dealt with at the end of business tonight.
Madam President, the rules are very clear that, after the vote, every Member has the right to make an explanation of vote for up to 60 seconds. I am conscious that our interpreters have been here for a long time. I am conscious that we are keeping a lot of people from their lunch. May I suggest a compromise that was used by your fellow Vice-President, Alejo Vidal-Quadras, the last time that this happened, which is to allow people to make explanations of vote one person after another, which speeded up proceedings very considerably.
Thank you, Mr Hannan. We did consider that formula. There are so many that I do not think it would work. You will be able to make your explanations of vote after the vote, in the sense that it will be tonight. I am sorry for that, but it really is too late - and you know how I enjoy your contributions!
Written explanations of vote
The European Commission's Communication COM(2007) 281 set all the European institutions a challenge: 'The time has come to look at Brazil as a strategic partner as well as a major Latin American economic actor and regional leader'. This partnership was established on 4 July 2007 in Lisbon during the Portuguese Presidency of the European Union. On 12 March 2009 the European Parliament adopted a recommendation to the Council which stated that 'the Strategic Partnership should provide for the establishment of a regular structured dialogue between the Members of the Brazilian National Congress and Members of the European Parliament'.
Despite this statement of principle and my calls to the President of this House, I note with sadness that Parliament is sticking with the anachronistic option of making Brazil the only BRIC economy without an independent parliamentary delegation. This contradicts Parliament's own decision and demonstrates a deplorable inertia and short-term attitude, given Brazil's real importance in the world. I hope that future Members of this Parliament, particularly Portuguese Members, will help to change this regrettable state of affairs and establish direct and productive communication with the Brazilian National Congress.
I voted against.
in writing. - The GUE/NGL Group has abstained in the vote on the number of interparliamentary delegations, due to the reference to 'Kosovo' in the formation of a 'Delegation for relations with Albania, Bosnia-Herzegovina, Serbia, Montenegro and Kosovo'.
The formation of a delegation for relations with a self-proclaimed state that is a result of violation of international law constitutes in itself a de facto violation of international law.
This abstention does not concern all other delegations referred to in the same decision, which we support.
in writing. - I am delighted to vote here today on this report to repeal a directive and 11 obsolete decisions and note that our next report from Mr Morillon will repeal a further 14 obsolete regulations.
I congratulate my colleague on a move that we would do well to replicate across all our committees and all our spheres of competence. I would certainly favour some regulations and directives having a fixed lifetime that would stop the continued acceptance of laws and regulations and the burdens that consequently fall on us all.
in writing. - (EL) The PASOK parliamentary group voted in favour of the Stavreva report, because it gives Member States the facility to choose support measures for rural development at a particularly crucial time for the countryside and for farmers. The original text of the Commission proposal was also improved on the basis of the amendments which I tabled in the Committee on Agriculture and Rural Development.
However, under no circumstances can opportunistic reductions in the financial limits of the common agricultural policy be accepted on the pretext that it has unused resources. The Community budget cannot be recycled using the flexibility mechanism. Instead of this practice, it would be politically and materially expedient to debate an increase in the Community budget, so as not to affect existing Community policies, including the CAP, which will be called on to cover the financing of new policies to deal with the crisis and improve the competitiveness of the EU.
I voted in favour of the report on the proposal for a Council regulation amending Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD).
I support this document as it is allocating an additional EUR 250 million to supplement the funds earmarked for 2009 and it offers greater flexibility in terms of allocating and using the financial resources for developing broadband Internet in rural areas and for tackling the new challenges in the agricultural sector.
This top-up to the EAFRD is necessary, especially at a time of crisis. Romania must access this fund through the implementation of viable projects, with the aim of developing our villages and raising the standard of living of those inhabiting our rural areas.
The report on the proposal for a Council regulation amending Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD).
The European Agricultural Fund for Rural Development represents a great opportunity for historically underdeveloped regions. The fund is also an opportunity to reduce the disproportion between old and new European Union Member States.
When administering the fund we must remember that the common agricultural policy is full of injustices and inequalities. Differences in subsidies, and so in the incomes of farmers, lead to the maintenance of these disproportions, and even to their increase. These disproportions concern not only the economic situation of residents of rural areas, but also the entire infrastructure, including access to the Internet. We must, therefore, remember that German farmers, for example, receive subsidies which are twice as much as Polish farmers receive, and three times more than Romanian farmers.
We must also remember that the regions which most need help are found in Romania, Bulgaria and the Eastern Wall of Poland.
I voted in favour of this report, presented by my British fellow Member of the Socialist Group in the European Parliament, Mr Corbett, on the general revision of Parliament's Rules of Procedure.
I support the initiative by the Socialist Group President, Mr Schulz, who sought to use this revision to prevent the French leader of an extreme-right party from having the honour of chairing the inaugural session of the new parliament.
Under the new provisions, Parliament's inaugural session, to be held on 14 July, will be chaired by the outgoing president, if he is re-elected, or by one of the 14 vice-presidents in order of precedence if re-elected.
European democracy in fact holds principles of respect and tolerance among peoples that Mr Le Pen wilfully disregards through his determination to make revisionist remarks.
in writing. - I voted in favour of this report, and in particular Amendments 51 and 52, which replace the oldest Member taking the chair at the opening of the new Parliament by a 'provisional choice'. I do not understand why we have ever had this bizarre rule. Maybe the 'father or mother' of the House has a logic. The longest serving Member at least has experience to fall back on, rather than merely age.
We have already had this system abused by Mr Le Pen and his Front National when in 1989 Claude Autant-Lara was parachuted into this Parliament and made a farce of the opening of the institution with a lengthy and highly offensive intervention. Within months he had stood down, having performed his function of bringing ridicule upon the European Parliament. We cannot, 20 years on, allow Mr Le Pen a second opportunity to bring Europe into disrepute.
Mr Corbett's report aims at bringing Parliament's Rules of Procedure into line with the current practice of general consensus and prior bargaining in small groups, which turns the plenary into nothing more than a meeting that records texts cooked up previously by a handful of experts. As a result, the institutionalisation of a final public vote on each text is merely the minimum level of transparency that the citizens can expect of the work of this House.
However, this report is above all an unexpected opportunity to adopt in extremis a mind-boggling amendment, despite it having been rejected in committee, and drafted exclusively to prevent a single individual from performing a duty that is, moreover, recognised in all the world's parliaments: that of the oldest Member chairing the election of the President at the inaugural session. A real exceptional act, the crime of a real political scoundrel! Unheard of in a democracy!
The signatories are none other than Mr Daul and Mr Schulz, who should definitely try to become known and recognised in Germany, rather than in France. This is extra proof, if such were needed, of the ongoing collusion between the soft right and the sectarian left, which vote together on almost all of the texts adopted in this House.
After the amendment on the oldest Member was rejected by the Committee on Constitutional Affairs, Mr Schulz and Mr Daul, those two liberal-social-democrat cronies, reintroduce the same amendment in plenary.
The Classics used to teach that to err is human; to persist in error is diabolical.
The lesson has clearly not been learned. Focusing the work of the European Parliament on my humble self borders on the pathetic. In fact, flouting our own Rules of Procedure to such an extent is to sow the seeds of latent totalitarianism.
When will the minority groups be eliminated? When will recalcitrant Members be eliminated?
From Claude Autant-Lara to Jean-Marie Le Pen, we have come full circle. In 1989, after the great filmmaker's remarkable speech, the oldest Member's speech was abolished. Twenty years later, the oldest Member is to be got rid of to prevent that devil Le Pen from presiding over the election of the President of the European Parliament.
Such democratic progress, ladies and gentlemen!
Mr Schulz and Mr Daul are unwittingly giving me remarkable free publicity, which I will not fail to exploit. Alone against the world, I will take up the gauntlet and take as witness the true democrats and sincere Europeans: this masquerade and this denial of democracy serves not Europe but the hidden, partisan interests of a small coterie of politicians.
As a French Member of the European Parliament and a member of the Independence and Democracy Group, I chose not to support Amendments 51 and 52 to Mr Corbett's report.
It is, in fact, unreasonable to change a general rule to suit a specific case.
Moreover, these manoeuvres will undoubtedly have the opposite effect to that intended, in other words, they will highlight the disrespect in which many Members hold some of their fellow Members and candidates.
Moreover, there is nothing to prevent a political party unhappy with the current oldest Member from presenting an older candidate.
I did not vote for the general revision of Parliament's Rules of Procedure because, in seeking to avoid having an oldest Member by the name of Le Pen in the chair, an inelegant, indeed counter-productive solution has been found, despite there being a solution that would have been acceptable to all those here who are in favour of the policy of gender mainstreaming.
We could therefore have replaced Article 11 with the following text: 'Alternately, the oldest male Member or the oldest female Member from amongst the Members present will, as oldest Member, take on the role of President until the proclamation of Parliament's choice. The alternating order will begin with the oldest female Member.'
In this way, we could have avoided having a Le Pen as the presiding oldest Member without this House murdering the Rules of Procedure and adopting a procedure that exists in no other parliament of a democratic country.
That is a shame. Personally, I have more confidence in the French electorate. I hope it will prevent the election of Mr Le Pen and that this exercise will thus prove pointless.
in writing. - (DE) The European Union in particular, which takes up the cause of democracy, tolerance and freedom of opinion, would itself appear not to take them so precisely. Whether it is in terms of the right of peoples to self-determination, accession criteria or solutions to present-day problems, two different EU standards are applied depending on what is convenient.
Anyone who does not meet the requirements of political correctness, who is an inconvenience to the EU establishment, who depicts uncomfortable realities in the EU establishment, is excluded and all of a sudden subject to other rules. The principle of idem ius omnibus- equal justice for all - must be strictly applied if the EU does not want to slide into politically correct hypocrisy. Personal animosities must not be cited as backing for quasi 'knee-jerk legislation'.
The amendments proposed by the rapporteur make the rules on the register of European Parliament documents more flexible, and they simplify the Rules of Procedure. In addition, some of them aim to adapt the Rules of Procedure to new rules and to present practice.
One of the most important changes is to give the President of the European Parliament the authority to invite national parliaments (of States which have signed a Treaty on the accession of a State to the European Union) to designate from among their own members a number of observers equal to the number of future seats in the European Parliament allocated to that State. Those observers shall take part in the proceedings of Parliament pending the entry into force of the Treaty of Accession, and shall have the right to speak in committees and political groups. They shall not have the right to vote or to stand for election to positions within Parliament.
Another change to the Rules of Procedure regulates the procedure for joint committee meetings and joint votes. The respective rapporteurs shall draw up a single draft report, which shall be examined and voted upon by the committees involved at joint meetings held under the joint chairmanship of the committee chairs concerned.
Important changes from the point of view of the progress of parliamentary proceedings concern allocation of speaking time and drawing up the list of speakers, and also amendments concerning taking the final vote on a piece of legislation. Roll call votes increase MEPs' accountability towards citizens.
in writing. - (SV) In the European Parliament's first reading of the telecoms package, a majority of Members voted in favour of Amendments 138 and 166, which have been under discussion. By doing so, the European Parliament made it clear that a court ruling should be required in order for someone to be excluded from the Internet, and that users have the right to free expression and to privacy. However, the Council chose to ignore the wishes of the European Parliament and deleted Amendments 138 and 166. The European Parliament and the Council have now agreed on a compromise. This compromise does not contain Amendments 138 and 166 in their original form. We therefore voted against the compromise in today's vote.
The June List and the Danish June Movement are keen for Amendments 138 and 166 to be included in the telecoms package and have therefore tabled a number of amendments which have been referred to as 'Citizens' Rights Amendments' by Internet activists and which have received the support of a couple of other political groups within the European Parliament. If our proposals had won the support of MEPs there would have been a good chance of the European Parliament and the Council finally agreeing on a telecoms package that seriously protects the rights and privacy of Internet users.
in writing. - (DE) We are trying today to support economic interests by hook or by crook. A flurry of copyright laws is suddenly to be introduced in a framework law for the provision of telecommunications. It is sufficient for the EU to introduce a duty to warn customers of the dangers of violating 'intellectual copyrights'; the sanctions could then be regulated at national level. Afterwards, each can then lay the blame on the other person. In this report, major software developers have also tried to incorporate a stumbling block for smaller developers.
There may well be rights violations on the Internet, such as child pornography, which we must oppose, but this must not get out of hand to the extent that data protection is sacrificed at the altar of the economic interests of a few large companies and multinational corporations. The original idea behind the telecommunications package was perfectly sensible, but with the huge number of amendments, one or more amendments criticising the package could have slipped through.
I voted in favour of Amendment 138, which I tabled in September last year and which was adopted by 88% of MEPs.
I am pleased that it has again been upheld by an overwhelming majority of Members, who have thus reaffirmed their commitment to defending the rights of Internet users.
One month from the European elections, that is a strong sign. Contrary to what the UMP and its minister of culture seem to think, the European Parliament's opinion does matter.
This is another blow to Sarkozy and the French Government: Parliament has said 'no' to Sarkozy on both form and content. MEPs have said 'no' to the flexible response and 'no' to the inadmissible pressure exerted by France on the primary democratic body of the European continent!
Millions of Europeans rely on the Internet, whether directly or indirectly, in their daily lives. Limiting, restricting or conditioning the Internet would have a direct and negative impact on the day-to-day lives of the general public and many of the micro-enterprises and SMEs which depend directly on this resource to carry out their business.
It was therefore important that our group's proposal be adopted, through our vote in favour, as this will maintain the freedom of exchanges between users, without these being controlled or sponsored by intermediaries.
However, it seems that the Council is not ready to accept this amendment, which is supported by a majority in Parliament who are against the limitation agreement reached in negotiations with the Council. However, this is a small victory, given that it has prevented the adoption of a bad proposal.
All those who defend freedom of movement on the Internet and free software are to be congratulated. This is a struggle with which we will continue in order to ensure the protection of citizens' rights and unrestricted access by end-users to services.
Firstly, the amendments that best protect citizens' rights and freedoms have not been adopted by this House in the Harbour report, which complements this report.
Next, an issue with the voting order, which fortunately has been resolved, has put a question mark over the way in which a major political problem can be settled here: by sly, petty political manoeuvring, and then laying the blame on an administration that can do nothing about it.
Finally, because the displeasure of Mr Toubon, a visibly ardent defender of the Hadopi law, when Amendment 1, known to Internet users as the 'Bono' amendment, was adopted, was succeeded by his joy and approval when Mrs Trautmann made it known that this text would go to third reading, the overall compromise having been amended, the clearly demonstrated will of the majority of this Parliament risks being trampled over, as were the results of the referendums in France, the Netherlands, Ireland ...
Mr Sarkozy and his friends in the 'majors' have some respite. The citizens, for their part, will have to remain alert. It will be the Parliament elected on 7 June that will negotiate for the third reading. It is not certain whether, once their seats have been secured, the socialists will remain on the side of freedom.
in writing. - (EL) The 'telecommunications package' requested by the Commission and the Council constitutes a potential threat to civil rights. The amendments which we tabled called for the safeguarding of civil rights, universal access and transparency and freedom on the Internet as an area in which ideas are exchanged and not as a resource controlled by politicians and businessmen. Internet users are customers, but they are also citizens. We shall continue to fight for the protection of the individual freedoms of all European citizens.
Today during the vote on the electronic communications package, this parliament showed that the protection of consumer rights really is its number one priority.
Regardless of the fact that a relatively acceptable compromise in positions was reached at second reading, a majority in Parliament was not afraid to go against the arrangements and persuasively insist on its initial position against the possible introduction of restrictions on Internet access, unless they are imposed by a court judgment or public security is under threat.
In fact, the whole package has been reduced to a conciliation procedure and its introduction has been delayed. However, after today's parliamentary vote, we cannot fail to send a powerful signal to the Council and Commission.
However, let us acknowledge that what has happened today is down to the active involvement of people representing the Internet, who used every means available to express their position to MEPs and demand that they protect their rights.
This type of behaviour can only be encouraged.
This is why we should also come to the conclusion that we must always listen closely to what people are saying so that EU legislation focuses on their needs too, while ensuring the maximum possible protection for the interests of European citizens.
in writing. - (SV) I am voting against this report, as guarantees should be given that parts of the available spectra will be used for nonprofit-making purposes and not go to the large telecoms companies.
in writing. - British Conservatives support ending the pay gap and other forms of discrimination between men and women. Equal treatment in all forms of employment is crucial for a fair and equal society. However, Conservatives believe that national governments and parliaments are generally best placed to act in ways that are most effective for their own societies and economies.
Conservatives support the sentiment that spouses of self-employed workers should have access to sickness pay and pensions and maternity rights. However, we believe these decisions are best determined by the Member States.
As the request for a new legislative proposal on equal pay based on Article 141(3) of the EC Treaty is covered by the Conservative Party's pledge to opt-out of the social chapter, which we are not supportive of, we have chosen to abstain.
in writing. - This report improves the way the principle of equal treatment applies to self-employed workers and assisting spouses in the EU. However, Ireland already provides that the spouses of self-employed persons may become self-employed PRSI contributors in their own right if a commercial partnership between the spouses is demonstrated. A person may, for example, choose to pay voluntary contributions which allow them to remain insured once they leave the compulsory PRSI system. Social insurance is a matter of national competence and for this reason I voted against Amendment 14. Since this Amendment to Article 6 of the report was passed, I along with the rest of my Irish colleagues in the EPP-ED decided to abstain on the final vote.
I voted for Astrid Lulling's report on equal treatment between men and women engaged in an activity in a self-employed capacity, although I feel that it should have gone much further in reinforcing the rights of women and the protection of motherhood. Self-employment remains a minority form of employment in Europe, accounting for 16% of the working population. Only one-third of selfemployed workers are women.
This proposal should have removed the obstacles to women's access to self-employment, by providing for measures or specific advantages designed to make it easier to engage in self-employed activities.
I believe that assisting spouses should have a very clearly defined professional status and social security protection equivalent to that of self-employed workers.
in writing. - (SV) Social security systems differ depending on where you are in Europe. This is not a problem, as many seem to think. Instead, it is a natural result of the fact that the countries are different and public democratic elections have resulted in different political systems being voted through. As advocates of intergovernmental EU cooperation, it is therefore natural for us to reject the wordings in both the Commission's proposal for a directive and the report from the European Parliament which seek to give the EU more power over the national social security systems.
However, it is worth pointing out that the stringent proposals made seek primarily to ensure minimum levels. Thus, the wordings do not prevent the Member States from going further if they so wish. This is a positive thing, not least from a Swedish perspective. This flexibility and the fact that the equal treatment of women and men is so clearly emphasised as a fundamental principle of a well-functioning democratic society have led us to vote in favour of the report as a whole.
Selfemployed people currently make up only 16% of the working population. Barely one third of the 32.5 million self-employed are women.
The proposal to tackle the obstacles to women's access to self-employment, among others by adopting measures providing for specific advantages in order to make it easier for the under-represented sex to engage in selfemployed activities should be supported.
Directive 86/613/EEC has led to little progress for assisting spouses of self-employed workers in terms of recognition of their work and adequate social protection.
The new directive should, above all, provide for compulsory registration of assisting spouses so that they are no longer invisible workers, and place an obligation on Member States to take the necessary measures to ensure that assisting spouses are able to take out insurance cover for health care and retirement pensions.
Despite the fact that the Member States are far from unanimous about the need to improve the legal framework in this area, I hope that it will be possible to reach a reasonable consensus quickly, so that this directive can be adopted at first reading, before the European elections in June 2009.
Let us support initiatives for equality. By putting people first we can build a fairer society.
I voted in favour of Gabriele Stauner's report as I feel it is necessary to extend the European Globalisation Adjustment Fund's remit to also cover redundancies caused by the economic and financial crisis.
The purpose of the European Globalisation Adjustment Fund is to offer effective support to workers made redundant as a result of globalisation. After adopting this piece of legislation, the money from this fund can also be used for redundancies resulting from the economic and financial crisis.
The cofinancing rate for this fund is 50% and this figure may be raised to 65% by 2011.
The maximum annual financial package available to the European Globalisation Adjustment Fund is EUR 500 million, which is intended to be used to help people look for work or to finance professional training courses or mobility allowances.
I hope that Romania too will access the money from this fund to help people who are losing their jobs.
This partial improvement of the European Globalisation Adjustment Fund falls short of what is needed in this serious crisis that we are experiencing. It takes no account of the proposals that we made to increase the Community contribution to 85% of the amount to be allocated to the unemployed, or even to double the amount of said Fund in order to cover more people who may fall victim to company closures. That is why we decided to abstain.
The amended rules of the European Globalisation Adjustment Fund, adopted today, are intended to allow this Fund to intervene more effectively in terms of cofinancing the training and job placement of workers made redundant as a result of the economic crisis. The new rules extend the scope of the Fund and provide for a temporary increase in the cofinancing rate from 50% to 65%, in order to provide additional support from the Fund during the financial and economic crisis. However, countries facing financial difficulties will have little recourse to the Fund, given that they will still have to support a high rate of cofinancing.
We are currently facing an unprecedented crisis. It has affected not only financial affairs, but also economic and social affairs, and has hit not just several Member States, but the entire European Union and the world.
Leaders of the Party of European Socialists have adopted a joint declaration calling on States 'For an ambitious recovery plan to safeguard employment and prevent mass unemployment'. The only way to have a real effect on the economy is to give it a budgetary stimulus which is adequate to the problem being faced and is coordinated across the whole of Europe. Our priority, which guides everything we say or do, is to make jobs secure and to fight unemployment, while also promoting sound ecological development.
If we do not make fresh efforts to combat the crisis in Europe, unemployment will rise to 25 million at the beginning of 2010, and the condition of public finance will worsen considerably.
The European Globalisation Adjustment Fund (EGF) was established in 2006 and will function until 2013. The purpose of the EGF is to provide support for workers made redundant as a result of globalisation. The Fund's maximum annual budget is EUR 500 million and it is used to support active labour market measures, such as assistance for people seeking work, in the form of further training grants and mobility allowances.
I support the idea of a reduction in the number of redundancies (to 500) required to trigger intervention.
in writing. - (LT) I voted for Eugenijus Maldeikis' report on the regulation of the European Parliament and of the Council on EU financial support to projects in the field of energy.
I am delighted that a huge majority of Parliament (526 votes) voted in favour; they supported this document.
I would once more like to underline the importance of our decision.
Like Latvia, Estonia and Poland, my country, Lithuania, has already been part of the European Union in a political and economic sense for five years. However, in terms of energy it was and still is like an island, with no bridges linking it to the Community's energy market.
With today's decision the European Parliament allocated EUR 175 million towards the construction of an energy bridge, which will link Lithuania and Sweden.
Once this project has been realised, the countries in our region, which became EU Member States in 2004, will finally connect their energy markets to the Scandinavian states, and so to the EU market.
This is a fantastic project, a good beginning, and I would like to thank all of my colleagues who voted for it.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council establishing a programme to aid economic recovery by granting Community financial assistance to projects in the field of energy.
The European Economic Recovery Plan provides investments amounting to EUR 5 billion for energy projects, broadband Internet and rural development measures. EUR 3.98 billion will be invested in infrastructure for electricity, natural gas, wind power and for the capture and storage of carbon dioxide. The European Parliament supports the allocation of EUR 1.02 billion for rural development projects.
The economic recovery plan is allocating EUR 200 million to the construction of the Nabucco gas pipeline which will transport natural gas from the Caspian Sea region to the EU. Romania supports this project. The key items of interest to Romania include funding in this recovery plan for gas interconnection projects between Romania and Hungary (EUR 30 million) and Romania and Bulgaria (EUR 10 million), as well as for developing the equipment infrastructure enabling the gas flow to be reversed in the event of short-term disruption to the supply (EUR 80 million).
I voted for the programme granting financial assistance to projects in the field of energy. The European Parliament's proposal for investment, based on an agreement reached with the Council, is built on three pillars, namely: interconnection of gas and electricity networks; carbon capture and storage; and offshore wind projects. As such, the proposal sets out procedures and methods of providing financial assistance to stimulate investment in the creation of a European integrated energy network, whilst enhancing the European Union's policy of reducing greenhouse gas emissions.
There is a need for immediate action to stimulate the European economy and it is therefore vital to have measures ensuring an adequate geographical balance and speedy implementation. In Portugal, gas network interconnection projects (infrastructures and equipment) are eligible, as too are projects to improve the electricity network interconnection with Spain.
The Commission's ambition to increase investments in energy infrastructure is the latest in a long line of examples of the arrogance that has infected the officials in Berlaymont. The proposed investments are both extensive and costly, and it has yet to be demonstrated that all of these investments should be dealt with at EU level. In total, investments amounting to EUR 3.5 billion are proposed for 2009 and 2010 - money that is to be provided from the Member States' budgets. As far as Sweden is concerned, this will mean a significant increase in the membership fees by an additional SEK 1.4 billion. The fact that the Commission does not believe it has had time to carry out a thorough impact assessment of such a comprehensive proposal is utterly appalling.
The rapporteur for the European Parliament's report does not seem to be particularly concerned by these objections. Instead, an increase in assistance from EUR 3.5 billion to nearly EUR 4 billion is proposed!
Our mandate to work towards less costly EU cooperation leads us to reject this frivolous treatment of taxpayers' money. However, it should be pointed out that there are very good reasons for continuing to look for ways to improve and develop techniques for separating and storing carbon dioxide. We have voted against the report as a whole.
in writing. - (SV) The proposal to set aside around EUR 4 billion for projects in the field of energy within the European energy programme for recovery is a good one. However, the content has become far too focussed on fossil fuels. In addition, there is a complete lack of support for projects for improving the efficiency of energy use. At an early stage, the Commission proposed that EUR 500 million be set aside for 'sustainable cities' - a proposal that was, however, withdrawn.
The assistance for 'sustainable cities' would have enabled wide-ranging projects to develop district heating and combined heat and power as well as improvements in housing. Such projects would be cost-effective and would reduce emissions and create new jobs. It is deeply regrettable that the opportunity is not being taken, in connection with the economic crisis, to breathe new life into this type of measure.
in writing. - (DE) The SPD Members of the European Parliament have rejected the report for two reasons:
First, the retention for the securitisation of loans is an important and correct instrument for involving financial institutions in the business risk of the loans in question. However, this requires a significantly large retention. The 5% retention agreed in the trialogue does not meet this requirement. The European Commission originally called for a 15% retention in the consultation process but then bowed to pressure from industry and proposed 5%. Conservatives and liberals in the Committee on Economic and Monetary Affairs wanted to declare even this low-level participation in the business risk unnecessary through the submission of a guarantee by the financial institutions. The SPD Members of the European Parliament support a much higher retention and will also emphasise this demand in future reforms of the Capital Requirements Directive.
Second, the definition of core capital given in the Karas report violates the competitive neutrality of the regulation. It provides that, in future, silent capital contributions will no longer fully count as core capital, although they can be fully absorbed in the event of liquidity. This opens the floodgates to unfair competition against public banks in Germany. We note that silent capital contributions are a proven refinancing instrument, which is compatible with EU law. As the outcome of the trialogue does take account of the explanatory amendments we have proposed, we reject the report.
I congratulate the rapporteur for his diligent work, both on the substance of the text and in the subsequent negotiations. The exceptional circumstances require us to take fast, appropriate action.
I can accept the result proposed to us in the area of securitisation. The systematic introduction of standardised Colleges of Supervisors is a major advance.
Since the autumn, the draft report has opened the way with its idea of a decentralised European supervisory system. The de Larosière group's report and the Commission communication of 4 March have usefully developed this idea. I am delighted that these ideas meet with general approval.
As for the scope, one thing must be said. Instead of taking the somewhat simplistic criterion of cross-border banks, it might be wiser to target the banks that have a systemic importance.
The latter would be directly subject to the new banking authority. The other banks would be supervised by a college or, in the case of purely national banks, by their national supervisor. For crisis management purposes, the systemic banks should also be subject to financial stability arrangements at European level.
in writing. - I congratulate Mr Karas. This vote is an excellent outcome for many reasons.
First, among them is the fact this is a package which Parliament recommended and negotiated. I have been in such negotiations and I know how difficult such talks can be.
Second, is the substance, which is to say this legislation delivers better protection for British and other citizens across the EU.
Securitisation was the method by which the so-called 'toxic assets' were spread between banks, leaving huge debts in many private and public banks.
The idea of retention of the originator asset by as much as 5%, subject to a review after impact assessments and international changes, is vital.
Reducing the 'leveraging' and ensuring the proper capital adequacy of banks is the guard against behaviour by banks which has brought us to the very edge of financial disaster.
Mr Karas can be satisfied with his work in the negotiations. I know how difficult it is for Parliament to get improvements to texts, but this first reading deal is a sensible one.
If anyone had any doubts about the real objective of this proposal, you would only have to quote the words in the text adopted today with regard to ensuring 'the dismantling of remaining barriers to the smooth functioning of the internal market'. Furthermore, Article 2 clarifies that 'the general objective ... is to improve the conditions for the functioning of the internal market'.
Once again it must at the very least be paradigmatic that, following the failure of the so-called 'European economic recovery plan' and the proclaimed 'European solidarity', the first and, up to now, only proposal to create a Community support programme is aimed at the financial services! It almost seems like we are not facing one of the biggest crises in capitalism, with worsening unemployment, destruction of productive capacity, increasing inequalities and growing difficulties for workers and the general population.
The proposals that we tabled - such as increasing the Community budget, creating Community support programmes for the manufacturing sector and protecting jobs with rights and public services - were rejected. Yet when it comes to supporting the financial market and the 'smooth functioning of the internal market', there is no lack of Community funding. This is unacceptable. That is why we voted against.
in writing. - (SV) We Eurosceptics are always seeking to make EU cooperation less costly. Taxpayers' money must be used wisely. It is important, particularly during these turbulent times, for us to be careful with our common resources. Budget restrictiveness must remain a guiding principle for us as elected representatives.
However, the present report leads us in a completely different direction. The Commission's original proposal for financing was deemed to be inadequate and in no time at all the large political groups within the European Parliament proposed that the appropriations for the financial supervisory bodies be doubled. On what grounds, we might ask ourselves. We are dealing with a full-scale global financial meltdown in which international efforts need to be made at a global level.
Supervision of the financial institutions within the EU is not a task for the EU at the present time. It is important to bear this in mind. However, the present proposal gives an indication of the ambitions of the powerful political elite. With vague references to the financial crisis and its conceivable consequences for supervision and scrutiny, this is nothing more than a brazen attempt to advance the EU's position. We, of course, have no choice but to vote against the report and the alternative motion for a resolution.
in writing. - Although I am a strong proponent of animal welfare I am hesitant to ban practices such as the import of seal products provided it can be shown that the suffering of animals is kept to a minimum when they are killed.
Nevertheless, there are some practices which give great cause for concern, not least ritual slaughter traditions for certain religious purposes. Given Europe's cultural diversity, some of these practices, which are alien to the EU's respect for animal welfare, have begun to take root. As a result, animals are suffering needlessly.
I accept that some religions attach fundamental importance to the way in which an animal is slaughtered in order for its meat to be consumed. However, the development of a culture of animal rights and animal welfare has been hard-won in Europe over the past 30 years, and we should not sacrifice it on the altar of political correctness. Animals killed by ritual slaughter methods must first be stunned in order to minimise suffering and further promote the values of animal welfare that we hold dear.
I voted for the report on the protection of animals at the time of killing. Every year in the European Union, millions of animals are killed. Many animals are subject to treatment which involves unnecessary suffering, not only during their rearing and transport, but also at the time of slaughter or killing and related operations. The suffering of animals at slaughterhouses must be avoided, including animals reared for the production of food and other products.
In my opinion, the proposal is balanced and consistent with the Community objectives of ensuring the protection and welfare of animals. I agree that the largescale slaughter of animals should be carried out with due regard for humanitarian standards, limiting the suffering experienced by animals.
As a result, I did not vote for the amendment removing the ban on using systems for restraining bovine animals by inversion or any unnatural position because, in my opinion, this practice compromises the welfare of animals.
Ladies and gentlemen, I voted for the Wojciechowski report on the protection of animals at the time of killing. Many people wonder how it is possible to protect animals while they are being killed. This may sound paradoxical, but it is possible. Everyone who has experienced the killing of an animal or observed such an act is aware of how painful the death of an animal may be. Introduction of new legislation in this area will limit the unnecessary suffering of animals, and this is why the legislation is needed.
By affirming that animals must be slaughtered without unnecessary suffering, except in the case of religious rites, the majority of our House has demonstrated both its hypocrisy and its cowardice. 'Religious rites' mainly refer to the ritual slaughter practised in particular during the Muslim festival of Eid-al-Adha, when hundreds of thousands of sheep have their throats cut.
Legal recognition of such a practice is part of a much wider phenomenon, that of the Islamisation of our societies. Our laws and customs are changing progressively to accommodate Islamic Sharia law. In France, more and more local authorities are indirectly funding the construction of mosques. School menus are drawn up to meet Islamic dietary requirements. In some cities, such as Lille, the swimming pools have womenonly sessions. By creating the Conseil français du culte musulman in 2003, Mr Sarkozy, then Minister of the Interior, introduced Islam into France's institutions.
To put an end to these developments, we have to reject the Islamically correct, reverse the flow of nonEuropean migration and create a new Europe, a Europe of sovereign nations, without Turkey, affirming the Christian and humanist values of its civilisation.
Mr President, ladies and gentlemen, it is regrettable that the European Parliament should have chosen a schizophrenic approach at the end of its term and on such a sensitive issue, because it really is schizophrenic, on the one hand, to project oneself into the future even when the latter introduces technologies used to teach violence and rape and, on the other, to plunge back into the past in order to return to tribal rites and to placate those who need to see blood spilt and more pointless suffering in the eyes of the victim.
We firmly oppose tribal butchery that does not take into account the consensus and the free choice of individual Member States.
We approve of the desire to replace the 1993 directive in a way that improves and standardises conditions of slaughter throughout the European Union.
We also approve of the principle according to which animals should only be slaughtered using methods which ensure instant death or death after stunning, but we are totally against the idea of permitting exemptions in the framework of religious rites.
Public opinion is very sensitive and completely opposed to unnecessary, painful practices. Why tolerate them, then, in the name of religion, irrespective of whether or not the animals are immobilised prior to being killed?
Strict legislation that provides for verification of the procedures must be introduced to ensure that animals are stunned and cannot regain consciousness before dying, but it would be even better to prohibit such practices completely. They are from another age and can be rightly termed barbaric.
in writing. - Protecting animals from cruelty is a very important responsibility. However, some of the proposals put forward in order to prevent cruelty, I believe, will actually cause more cruelty.
I particularly refer to the proposal to have all slaughter at slaughter facilities. Famers would be forced to load and transport animals, even if they are sick or old, and such action would cause them pain and distress.
This proposal also carries risks in terms of contagious disease and infection. Sometimes it is better to contain sickness by slaughtering an animal on its own farm, as long as this is done in a humane manner. I did not make my oral explanation.
in writing. - (SV) We Swedish Social Democrats have chosen to vote in favour of the report on the renewed social agenda. It is a good report, which, among other things, stipulates that economic freedoms and competition rules should never prevail over fundamental social rights.
However, the report also contains requirements for minimum wage systems. We Social Democrats believe that it is important for everyone to be guaranteed a decent wage that it is possible to live on, and we think that the EU should encourage this. This is particularly important to enable us to deal with the problem of the 'working poor'. How Member States then choose to guarantee their citizens a decent wage and whether they do this by means of legislation or by leaving it to the social partners to regulate via collective agreements must continue to be decided by the Member States themselves.
in writing. - Conservatives support the principle of a minimum wage in the United Kingdom. However, we believe that social security schemes and the minimum wage should be determined at a national level.
Therefore, Conservatives have abstained on this report.
I voted for the Silva Peneda report on the Renewed Social Agenda. In the framework of the current economic crisis, it is crucial that social policy goes hand in hand with economic policy, aiming at a recovery of the European economy. The European social models are facing several challenges, namely demographic change and globalisation, to which they cannot stay immune. Therefore, they need to be modernised with a long-term perspective, while also preserving their original values.
Europe must be ambitious with regard to social policy, all the more so now that we are facing a serious crisis. However, I believe that the Commission's Renewed Social Agenda is very unambitious, has come too late and is not really up to the challenges posed by the financial and economic crisis. Social and employment policies must be strengthened to reduce or avoid job losses and to protect Europeans against social exclusion and the risk of poverty.
This report contains many contradictions. However, in essence, it insists on the existing guidelines of neoliberal capitalism, albeit mitigated here and there, but without altering the basic policies which are at the root of the current economic and social crisis. The guiding principle is the same as always. The 'crisis' is now being used to once again 'sell' the recipe of 'more of the same': flexibility, internal market, public-private partnerships, and so on, ignoring the fact that the EU's policies are also at the root of the crisis and have made it worse.
The correct 'concerns' included in the report do not tackle or respond to the main causes of the problems identified, particularly with regard to economic policies, job insecurity, liberalisation and privatisation of public services, and so on.
There are no alternative answers, particularly with regard to reinforcing the role of the State in the economy, in strategic sectors and in the expansion of high-quality public services, or even in the defence of higher wages and pensions. However, the report does consider the need for a fairer distribution of wealth, but without indicating the ways to achieve this or calling for a break with those policies that have worsened social inequalities.
The social record of your Europe is a resounding failure. In France, dreadful figures have just come out: poverty has risen by 15% in two years, the number of poor workers has increased dramatically, and the number of highly indebted households, whose resources have for a long time been insufficient to cover day-to-day living costs, has grown exponentially as a result. Furthermore, we are just at the start of this profound crisis.
You urge citizens to be 'open to change' when, for workers, change equals losing their jobs and the certainty that they will not find new ones, thanks to your policies. You speak of 'social' whilst the Court of Justice tramples over workers' rights in the name of competition and the freedom to provide services. You add in flexibility, when this is merely Eurospeak for 'insecurity'. You even pretend to pay special attention to women and mothers, when your idiotic 'gender' policy results in the loss of their specific social rights, such as the ones they used to have in France in the areas of retirement and night work.
It is not a renewal of the social agenda that is needed, but a thorough change of your perverse system.
in writing. - (SV) This report insists that Member States need to modernise and reform their national social security systems, introduce minimum wages and review the curricula in schools. Moreover, there is to be higher financial participation of employees in companies' proceeds, and a European year of volunteering is to be introduced. These are unusually extreme examples of how the EU intends to take over national selfdetermination.
In addition, the report contains two references to the Treaty of Lisbon, which has still not entered into force. This is a brazen expression of the arrogance of power! The implication is that the democratic debate on the Treaty is seen as merely playing to the gallery and is not considered to have any significance for the outcome.
We therefore voted against the report in the final vote.
In general, this is a very good report with many good aspects, but on account of repeated demands for growth and for Member States to introduce minimum wages in conjunction with legally binding social conditions, which would involve a huge transfer of power to the EU, I am abstaining from voting.
in writing. - (DE) The European social models are facing major challenges during the current financial crisis.
The German conservative group (CDU/CSU) is therefore speaking out in favour of a social Europe.
For this reason, we endorse Mr Silva Peneda's report on the Renewed Social Agenda.
We also welcome both the fact that job creation and promotion are being accorded priority in this time of crisis and our willingness to press ahead with measures relating to education and training.
Europe must create a social framework and establish standards at a European level.
We must certainly take into account the competences of Member States in that regard.
For this reason, we oppose the blanket call for the introduction of a minimum wage in all the Member States, as originally expressed in paragraph 14 of the report.
The introduction of a minimum wage is a decision which should be left to the sole discretion of Member States.
We are, therefore, pleased that the oral amendment to this paragraph has been adopted.
Sufficient benefits must be ensured to enable every person to lead a dignified life, but different options are available to Member States in this regard.
We have made it clear in our oral amendment that, in addition to the minimum wage, consideration should also be given to collective agreements and generally binding regulations, or a state-guaranteed minimum income.
In this way, we pay due regard to the principle of subsidiarity.
in writing. - (SV) We Swedish Social Democrats have chosen to vote in favour of the report on the active inclusion of people excluded from the labour market. It is a good report, which is particularly important in the current economic crisis, where active labour market measures are needed to ensure that the weakest in society do not permanently remain outside the labour market.
However, the report also contains requirements for minimum wage systems. We Social Democrats believe that it is important for everyone to be guaranteed a decent wage that it is possible to live on, and we think that the EU should encourage this. This is particularly important to enable us to deal with the problem of the 'working poor'. How Member States then choose to guarantee their citizens a decent wage and whether they do this by means of legislation or by leaving it to the social partners to regulate via collective agreements must continue to be decided by the Member States themselves.
in writing. - British Conservatives support much of the report and the provisions made for adequate income support, inclusive labour markets, and access to quality services. We also encourage a positive and inclusive approach to mental health, disabilities, and older people's rights to work, as well as a tough stance on the fight against human trafficking.
However, Conservatives do not support the concept of an EU Discrimination Directive. Furthermore, Conservatives cannot support the call to establish a legal framework for equal treatment in employment to combat discrimination in employment and occupation and for an EU target for minimum income schemes and contributory replacement income schemes providing income support of at least 60% of national median equalised income. For these reasons we have abstained. These issues should be matters of national competence.
in writing. - The EPP-ED Group is generally supportive of the thrust of the original report by Jean Lambert. However, in committee another political group injected extraneous points into the report which were not only outside the intended scope of the report but which were known to be unacceptable to our group. They did this deliberately, for shabby party-political reasons, to make it impossible for us to support the report as presented to plenary. We have therefore tabled an alternative resolution which contains all the elements of her report which we do support.
in writing. - This report poses the question: how do we include people in labour markets who are currently excluded from them? The answer is patently obvious. We need to create more jobs and more capacity in our labour markets.
The fact that the EU even needs to ask itself this question demonstrates one of the fundamental problems with Brussels. Far too much attention is given to job protection and not nearly enough to job creation. The European social model is primarily responsible for the fact that so many Europeans are unemployed. The European social model does exactly the opposite of what it's supposed to: it creates a two-tier labour market economy, bringing benefits for those in work and limiting the possibility of those without a job to get one. The social cost of endless EU regulation is also huge, dissuading employers from taking on new workers. So much for the EU's vaunted plan to be the world's most competitive economy by 2010.
In order to create jobs for unemployed people, the European economy needs the EU needs to go in a fundamentally different direction. British Conservatives are committed to accelerating that change of direction.
in writing. - (SV) This report addresses a number of important issues which in principle should be dealt with by the Member States and not by the EU. For example, the European Parliament insists that there is a need to introduce EU targets on minimum income guarantees and minimum wages. The report also contains a reference to the Treaty of Lisbon (which has still not entered into force). We have therefore voted against this report.